DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-21
The following claim(s) is/are amended: 1-3, 8-10, 15-17
The following claim(s) is/are new: 21
The following claim(s) is/are cancelled: -
Claim(s) 1-21 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The Double Patenting rejection to claim(s) 1-20 is/are withdrawn based on the filing of a terminal disclaimer.
The 35 USC 112(b) rejection to claim(s) 7 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/22/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481) and further in view of Zhang (US Pub. 2015/0058287).
With respect to Claim 1, Nakfour teaches a system comprising: a processor; (Fig. 2, para. 42; processor)
a computer-readable medium storing executable instructions for causing the processor to perform operations comprising: (para. 43, 91; memory including non-volatile ROM or other fixed memory.)
storing a user profile, the user profile including device information (i) indicating a plurality of active devices associated with the user profile (paras. 32-34, 50; user sets up account that includes devices owned by the user. Paras. 33-34, 75; system tracks user activity, whether a device is awake or not, and device active connections. See also Verrall, paras. 14, 17-18, 29; system monitors activity of the device and determines if it is active.)
and (ii) one or more potential relay devices arranged for relaying messages to one or more recipient devices; (para. 60, 70; device may be designated as a relay. But more generally, see Fig. 1, para. 36-39, 46-48; Local device may receive data through an internet connection, but in the event that the internet connectivity is poor, the devices may be part of a fallback P2P network which allows the local device to receive data via the P2P connection with the remote device from the list. See also Verrall, Fig. 1, para. 12; device broker receives a connection request and routes to one or more user devices. The device broker is a relay device.)
providing the device information to a first device among the active devices referenced in the device information; (paras. 47-58; once user configures a private fallback network, a device that logs on can download the credentials. Paras. 20-22, 29-30; system can also place devices on a whitelist so that other devices can interact with them. System stores the whitelist and provides it to devices. To the extent the claim requires more device information be transferred, it would have been obvious to one of ordinary skill to provide all of the device information to a first device so that the first device can properly decide upon and address a recipient device, see Verrall, paras. 2, 12; device intelligently decides which user devices will receive a message. It was further obvious because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device.) 
selecting one or more relay devices from the one or more potential relay devices in response to receiving the first signal; sending the first signal to the selected one or more relay devices. (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication. It other words, Verrall teaches that incoming communications can be routed to any device, and Nakfour teaches that a P2P fallback network can be used when an internet connection is unavailable, and thus it would have been obvious to combine the techniques to allow for selecting a relay device to send the message to so that the relay device can forward to the destination when a direct connection is unavailable. Further, application of known techniques for their predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)
But Nakfour does not explicitly teach capabilities of the active devices.
Verrall, however, does teach and capabilities of the active devices (para. 12; system tracks available classes of connectivity such as network interfaces for the device. See also Nakfour, para. 41; network interfaces of different types.)
receiving, from the first device, a first signal including a message designating at least one of the one or more recipient devices; (para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
(Verrall, para. 12; Connectivity classes include physical and/or electrical characteristics of a network interface that are associated with speed and reliability.)
But modified Nakfour does not explicitly teach sending a signal to each of the plurality of active devices.
Zhang, however, does teach and sending the first signal to each of the plurality of active devices other than the first device and the selected one or more relay devices  (paras. 35-36; client synchronizes with a cloud server and sends changed data on the device. The server shares the data with all the devices in the account. To the extent it is needed, determining active devices was previously taught.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Nakfour with providing the signal to the plurality of active devices in order to allow a user to have access to consistent data regardless of which device they are using.

With respect to Claim 2, modified Nakfour teaches the system of claim 1, and Verrall also teaches wherein: the message received from the first devices includes an indication of one or more potential relay devices selected by the first device, and sending the first signal including the message to the one or more relay devices of the potential relay devices comprises sending the first signal including the message to the one or more potential relay devices selected by the first device. (para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified Nakfour teaches the system of claim 1, and Verrall also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: providing the device information to a selected relay device of the one or more potential relay devices; and receiving an indication of one or more potential relay devices selected by the selected relay device, wherein to send the first signal, the computer-readable medium further includes instructions for causing the processor to perform operations comprising sending the first signal including the message to the one or more potential relay devices selected by the selected relay device. (This is simply a command to repeat the relay selection step again at the relay rather than the first device determining the whole route. Duplication of parts is not a patentable act, see MPEP 2144, but regardless the act is obvious for the same reason it was obvious the first time, it is a simple substitution or rearrangement and avoids possible overwhelming individual devices with too much processing. para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 9-10, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 16-17, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 21, modified Nakfour teaches the system of Claim 1, and Nakfour also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: Determining a usage state of each of the plurality of active devices; (Paras. 33-34, 75; system tracks user activity, whether a device is awake or not, and device active connections. See also Verrall, paras. 14, 17-18, 29; system monitors activity of the device and determines if it is active.)
And Verrall also teaches and causing one or more of the active devices to display a notification of receipt of the second signal based on the usage state of the one or more active devices. (Fig. 1, paras. 12-13, 17, 21; communications may include notifications and based on context state of the devices, system intelligently routes. paras. 14, 17-18, 29; system monitors activity of the device and determines if it is active. See also Nakfour, paras. 32-34, 50; user sets up account that includes devices owned by the user.)
The same motivation to combine as the independent claim applies here.
(paras. 35-36; client synchronizes with a cloud server and sends changed data on the device. The server shares the data with all the devices in the account. To the extent it is needed, determining active devices was previously taught.)
The same motivation to combine as the independent claim applies here.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481), in view of Zhang (US Pub. 2015/0058287) and further in view of Clarke (US Pub. 2014/0289644).
With respect to Claim 4, modified Nakfour teaches the system of claim 1, and Nakfour also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: causing the message to be sent to one or more third devices by the one or more relay devices; (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication. Further, a third device is either the endpoint or another relay, so this is simply a duplicative act of sending the message to the original relay. Duplication of parts is not a patentable act.)

Clarke, however, does teach and receiving, from the one or more relay devices, one or more synchronization signals comprising a delivered message, the delivered message comprising the message and metadata associated with a delivery of the message to a respective one of the one or more third devices. (paras. 48, 53-54, 80-82, 100; upon message delivery and/or reading device returns message metadata including status such as delivered or read for the message ID.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Nakfour with the message metadata in order to confirm receipt of the message.

With respect to Claim 5, modified Nakfour teaches the system of claim 4, and Nakfour also teaches wherein the one or more third devices comprise at least one relay device. (para. 60, 70; device may be designated as a relay. But more generally, see Fig. 1, para. 36-39, 46-48; Local device may receive data through an internet connection, but in the event that the internet connectivity is poor, the devices may be part of a fallback P2P network which allows the local device to receive data via the P2P connection with the remote device from the list. See also Verrall, Fig. 1, para. 12; device broker receives a connection request and routes to one or more user devices. The device broker is a relay device.)

(paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication.)

With respect to Claims 11-13, they are substantially similar to Claims 4-6, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claims 18-20, they are substantially similar to Claims 4-6, respectively, and are rejected in the same manner, the same art and reasoning applying.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481), in view of Zhang (US Pub. 2015/0058287) in view of Clarke (US Pub. 2014/0289644) and further in view of Marsico (US Pub. 2011/0201314).
With respect to Claim 7, modified Nakfour teaches the system of claim 1, and Nakfour also teaches recites, wherein the computer-readable medium further includes instructions for causing (para. 36; receiving media from the device on which it is stored. See also Marsico, Fig. 2, paras. 18, 22)
storing the multimedia content in a data store; (para. 43; storage of media files.)
But modified Nakfour does not explicitly teach replacing the multimedia content in the message with a reference to a network location.
Marsico, however, does teach and replacing the multimedia content in the message with a reference to a network location in the data store at which the multimedia content is stored prior to sending the signal comprising the message to one or more relay devices of the potential relay devices. (Fig. 2, paras. 18, 22; system replaces received multimedia content with a URL which points to the content)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Nakfour with the replacing the multimedia content with a reference to a network location to lower the size of the message. (Marsico, para. 22)


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481), in view of Zhang (US Pub. 2015/0058287) and further in view of Marsico (US Pub. 2011/0201314).



Remarks
Applicant amends the independent claims. Examiner notes at the outset that Applicant’s amendment has broadened what constitutes recipient devices and possibly changed some important meanings within the claims. Examiner supplements the record.
Claim 1 as currently amended now requires a user profile, the user profile indicating active devices and one or more relays for relaying messages to recipient devices. The device information is provided to a first device, which in turn sends a message designating a recipient device. The system selects a relay device in response to receiving the first signal.
One embodiment of this scope is simply that a user sends a message to another device, and nominates a relay device that will deliver the message. Nakfour has a P2P system where devices may be relays, and Verrall discloses a system where relays provide intelligent routing to active devices. But Examiner notes that the claims as currently configured simply read upon a user selecting a first or a second access point for an internet connection. In other words, when one opens the Wi-Fi setting on an iPhone and connects to a first Wi-Fi access point as opposed to a second Wi-Fi access point, and then sends a message, that causes “receipt, from a first device, of a first signal including a message designating at least one of the one or more recipient devices; selecting one or more relay devices from the one or more potential relay devices in response to receiving the first signal; and sending the first signal to the selected one or more relay devices” which Examiner does not believe Applicant intends the scope of the invention to be.

Turning to Applicant’s argument, Applicant argues at Remarks, pg. 8 that the amendment to Claim 7 overcomes the 112b rejection. Examiner agrees and withdraws the rejection. Applicant argues at Remarks, pg. 12 that the filing of a terminal disclaimer overcomes the double patenting rejection. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 8-10 that Nakfour and Verrall do not disclose receiving, selecting, sending and sending limitations of the amended claim.
Nakfour discloses the unsurprising fact that devices can send data to each other (paras. 25, 36). Nakfour also discloses that devices can be designated as relays (paras. 60, 70, see also the fallback P2P network of paras. 39, 46-48). Nakfour further discloses a relay may or may not be used based on trigger rules. Verrall discloses that a user may rules determining which device handles a communication (para. 12, amongst others). The combination would render obvious that when a user sends a message to a device, they may nominate the routing of that message, which teaches the receiving, selecting and first sending steps of the claim.
The remaining limitation of the claim is the amended limitation to send the first signal (which includes the message for the recipient device) to the other active devices. Examiner cites Zhang for the teaching that data can be synchronized amongst all devices a user owns. Examiner notes the claim provides no standard for determining “active” devices, but to the extent that limitation implies some sort of recent usage, that feature was previously taught in both Nakfour and Verrall. Examiner maintains the previous obviousness rejection. The new claim is taught above.
All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449